DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The examiner acknowledges request for extension of time, amendment and remarks filed12/23/20.   Receipt is also acknowledged for declaration under 37 CFR 1.132 filed 12/23/2020 and IDS filed 07/23/2020.
Claims 2-13, 15, 16 and 18-21 are canceled.
Claims 1 and 14 are amended.
New claims 22-34 are added
Claims 1, 14, 17 and 22-34 are pending.

Priority
The examiner acknowledges this applicant as a Continuation of 15/926,411 filed 03/20/2018, now US 10,421,726 B2, which is a Divisional of 14/210,713 filed 03/14/2014, now US 9,951,015 B2; and which claims benefit of 61/785,763 filed 03/14/2013.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
In the paragraph bridging pages 6 and 7 of the remarks filed 12/23/2020, applicant appears to argue that Morgan does not teach omecamtiv mecarbil and does not teach oral formulation of omecamtiv mecarbil monohydrate as claimed; applicant argues that paragraphs [01149] and [01150] of Morgan describe intravenous formulation comprising the free base of omecamtiv mecarbil and not the salt of omecamtiv mecarbil and that 
Response: The examiner disagrees with the applicant.   First, claims 1 and 14 were amended to limit omecamtiv mecarbil to the dihydrochloride monohydrate salt.   Second, claim 1 was amended to say that the formulation is oral.   Thus, at the time of the first office action on 06/25/2020, the omecamtiv mecarbil was not limited to the salt or the hydrate salt such that the claimed omecamtiv mecarbil in claim 1 read on the free base.   Second, Morgan specifically teaches omecamtiv mecarbil as disclosed by the structure of omecamtiv mecarbil in paragraph [0146]

    PNG
    media_image1.png
    140
    422
    media_image1.png
    Greyscale
which fits into compound of formula 1 listed in paragraph [0018].   
Therefore, contrary to applicant’s statement, Morgan teaches omecamtiv mecarbil.   Further, Morgan teaches that pharmaceutically acceptable salts of omecamtiv mecarbil are contemplated (see at least paragraph [0019], [0128]) and the pharmaceutically acceptable salts includes salts of inorganic acids (paragraph [0129], [0130]); Morgan also contemplates solvates such as hydrates namely hemi-hydrates, monohydrates, dihydrates, trihydrates, etc. (paragraph [0132]).   With regards to iv formulation disclosed by Morgan in paragraph [1149], the examiner notes that the claims examined for the office action of 06/25/2020 were directed to omecamtiv mecarbil and not to the hydrates.   Further also, Morgan contemplates pharmaceutical compositions in the form of tablets, pills and capsules and syrups (claims 11 and 30, paragraphs [0997] and [1000]).   Tablets, pills, capsules and syrups are orally administrable and thus oral formulations.   Therefore, modification of iv to oral is not required; and because the claims have been amended to recite omecamtiv mecarbil dihydrochloride monohydrate.     
With respect to obviousness in view of Morgan, applicant argues that claims as amended are nonobvious over Morgan because Morgan does not teach the dihydrochloride monohydrate, pH modifying agent selected from maleic acid, tartaric acid, fumaric acid, glutamic acid and combinations thereof, control release agent that comprises hypromellose having a viscosity of 100,000 mPa.s at 2% concentration in water at 20 oC, hypromellose having a viscosity of 100 mPa.s at 2% concentration in water at 20 oC or a mixture of the two, filler that is microcrystalline cellulose, lactose monohydrate or mixture of the two and lubricant.   
Response: The recitation of hypromellose and filler selected from microcrystalline cellulose, lactose monohydrate and mixture of the two are new limitations.   The rejection will be modified to address the amendment. For example, Morgan discloses inorganic acid salts of the compounds of formula I, one of which is omecamtiv mecarbil and also contemplates solvates that are hydrates.   This aspect of the invention is new limitation.   Also, hypromellose having viscosity of 100,000 mPa.s or 100 mPa.s at concentration of 2% is also new and will be addressed below.   Selection of oral from over iv form is not required because Morgan teaches tablets, capsules, pills and syrup forms, all of which are oral.   The same is true for the pH modifying agents.   Morgan teaches that the composition contains pH modifying agents that are carbonates and not the maleic acid, fumaric acid, tartaric acid and glutamic acids.   This is the difference between Morgan and the claims as amended
Unexpected Results: Applicant argues that the declaration by Bi shows that tablet formulation using salt or salt hydrate of the omecamtiv mecarbil resulted in a more stable tablet after formulation with only 39% conversion of the omecamtiv mecarbil to an amorphous salt form directly after tablet processing compared to the 75%, 81% or 73% conversion to an amorphous salt form for the free base (25 mg), or two hemihydrate tablets (25 mg and 75 mg), respectively (according to the BI declaration at page 3).
Bi also states that use of fumaric acid in tablet formulation resulted in significant decrease in amorphous salt formation upon tableting of 7% while with citric acid a 39% conversion to the amorphous salt directly after tableting.
Also the use of fumaric acid instead of citric acid resulted in tablet with greater amount of omecamtiv mecarbil released over 24 hour period (see paragraph 6 of the Bi declaration).   75 mg of the omecamtiv mecarbil free base formulated with citric acid resulted in less than 70% total release of the omecamtiv mecarbil over 24 hour period, while use of fumaric acid released over 90% of the drug (see Bi declaration at paragraph 7).
When the dihydrochloride hydrate form of omecamtiv mecarbil and fumaric acid are used in tablet formulation, the release of the omecamtiv mecarbil approaches 100% over 24 hours, while the table using citric acid releases less than 80% of the drug.
That “Mr. Bi” further attests that maleic acid, tartaric acid and glutamic acid are expected to exhibit similar results as the fumaric acid.
Thus, applicant concludes that the selection of salt or salt hydrate of omecamtiv mecarbil and the specific pH-modifying agents recited in claim 1 provides unexpected results “over mere disclosure of formulation options in Morgan.   Applicant further argues that Morgan fails to provide any suggestion that the salt or hydrate of omecamtiv mecarbil would provide any sort of specific benefit.
Response: Items c. through h are essentially the contents of the declaration by Bi under 37 CFR 1.132.   The declaration is not commensurate with the claims because the declaration has looked at a specific form of the formulation, tablet form.   However, oral formulation encompasses forms such as tablet, capsule, pill, syrup, suspension, and caplets.   The specification as filed specifically looks at tablet as the declaration has also done.   Secondly, there are no mg amounts of the formulation while the declaration uses between 25 and 75 mg tablets.  Thirdly, the declaration uses hydrates of the omecamtiv mecarbil hydrochloride salt while the claims recite monohydrate.
Morgan teaches hydrates such as hemi-hydrates, monohydrates, dihydrates, trihydrates and also pH modifying agents.   The difference is that Morgan does not use any of the pH modifying agents now recited in the claims.
Therefore, it is suggested in light of the declaration, that the claims recite tablet forms which is the form of omecamtiv mecarbil disclosed and used to show the unexpected results.
The declaration would be sufficient to overcome the rejection once tablet form is claimed and the other issues raised below are addressed.
Applicant had requested that the obviousness type double patenting rejection be held in abeyance until allowable subject matter is identified.
Response: The rejection is maintained below.   Terminal disclaimer is required to overcome the rejections.


Claim Rejections - 35 USC § 102

The rejection of claims 1 and 17 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morgan et al. (US 2007/0161617 A1) is withdrawn in light of the amendment to the claims reciting the specific pH modifying agents and also the use of hypromellose. 

 
Claim Rejections - 35 USC § 103

 Based on the declaration that the specific pH modifying agents, fumaric acid, maleic acid, glutamic acid, or tartaric acid in combination with omecamtiv mecarbil hydrochloride hydrate provides unexpected results, the rejection over Morgan is also withdrawn.   

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, 17 and 22-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33; 1-20 and  1, 2 and 4-6 of U.S. Patent Nos. 9,951,015 B2 and 10,421,726 B2; 10,543,215 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For US 9,951,015 B2: The issued composition anticipates the claimed composition of claim 1; the issued composition is used in the method of claim 17; the issued composition is a tablet containing lubricating agent and other excipients such that the process for making the composition claimed in claim 14 is rendered prima facie obvious. The comprising language of the examined claims is open; hypromellose as control release agent and lactose monohydrate as filler are part of the issued composition.
For US 10,421,726 B2: The composition used in the method of the issued claims anticipate the examined composition and renders obvious the process of making the composition in examined claim 14.   The issued method anticipates the examined method of claim 17.   The comprising language of the examined claims is open.   The composition used in the issued method contains pH modifying agents selected from maleic acid, fumaric acid, tartaric acid, glutamic acid and combinations thereof.   The filler is selected from lactose monohydrate, microcrystalline cellulose (issued claim 8).   The control release agent is hypromellose.
Foe US 10,543,215 B2: The issued method uses omecamtiv mecarbil composition to treat heart failure rendering claims 1 and 17 prima facie obvious.’

Other Matters
Needing Correction
The amended claims have recited that the control release agent comprises hypromellose having a viscosity of 100,000 mPa.s at 2% concentration in water at 20 oC, hypromellose having a viscosity of 100 mPa.s at 2% concentration in water at 20 oC or a mixture of the two.   However, while the as filed specification discloses METHOCEL K100 MPrem CR (paragraphs [0061], [0063], [0065], [0067], [0069], [0071], [0073], [0075], [0077], [0079], [0081] and [0083]) and METHOCEL K 100 LV PREM CR (paragraphs [0065], [0067], [0073], [0075], [0081] and [0083]) (all from the application as published), there is no statement that these METHOCEL K100 MPrem CR and METHOCEL K 100 LV PREM CR are Hypromellose having a viscosity of 100,000 mPa/s at 2% concentration in water at 20° C and hypromellose having a viscosity of 100 mPa/s at 2% concentration in water at 20° C respectively.   
This identification is obtained from applicant’s issued patent, 10,543,215 B2, at column 8, lines 21-27.
It is thus suggested that these definitions be included in the specification in order for the specification disclosure to provide antecedent support for the viscosity.
Applicant may reach the examiner if further clarification is required.
  
No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLESSING M FUBARA/Primary Examiner, Art Unit 1613